OPINION — AG — **** COMPUTATION OF CREDITED SERVICE UNDER RETIREMENT AND PENSION PLAN **** IF AN EMPLOYEE OF THE DEPARTMENT OF PUBLIC SAFETY IS RETIRED FOR DISABILITY, AND RECEIVES COMPENSATION FROM THE RETIREMENT AND PENSION PLAN AND MAKES NO CONTRIBUTIONS TO SAID PLAN DURING THIS TIME, AND IS LATER REINSTATED AS AN ACTIVE CONTRIBUTING MEMBER OF THE PLAN, THE PERIOD OF TIME WHICH HE WAS RETIRED DOES NOT COUNT AS "SERVICE" FOR COMPUTATION OF RETIREMENT BENEFITS. CITE: 47 O.S. 1971 2-305 [47-2-305](A), 11 O.S. 1971 364 [11-364] (JAMES H. GRAY)